Case: 12-5137    Document: 9    Page: 1   Filed: 11/08/2012




          NOTE: This order is nonprecedential.

  Wniteb ~tate~ q[ourt of ~peaI~
      for tbe jfeberaI q[ircuit

                   TALASILA, INC.
                      Plaintiff,

                          AND

                 M.R. MIKKILINENI,
                  Plaintiff-Appellant,

                           v.
                  UNITED STATES,
                  Defendant-Appellee.


                       2012-5137


   Appeal from the United States Court of Federal
Claims in case no. 97-CV-0439, Senior Judge John P.
Wiese.


                     ON MOTION


                      ORDER

   M. R. Mikkilineni moves for leave to proceed in forma
pauperis. Mikkilineni also moves to reform the caption
and for a 90-day extension of time. The United States
Case: 12-5137      Document: 9      Page: 2   Filed: 11/08/2012




TALASILA, INC. V. US                                        2

moves for an extension of time to respond to the motions
and opposes the motion to reform the caption if Mikkilineni
seeks to represent Talasila, Inc. in this appeal.

    We treat Mikkilineni's motion as a motion to remove
Talasila, Inc. as an appellant. This court notes that only
Mikkilineni filed the notice of appeal in the Court of
Federal Claims. Mikkilineni may not represent Talasila,
Inc. on appeal because he is not an attorney.

      Upon consideration thereof,

      IT Is ORDERED THAT:

    (1) The motion for Mr. Mikkilineni to proceed         In
forma pauperis is granted.

    (2) The motion to reform the caption is granted. The
revised official caption is reflected above.

    (3) The United States' motion for an extension of time
is granted.

    (4) Mikkilineni's motion for an extension of time is
granted. Mikkilineni's brief (form enclosed) is due within
90 days of the date of filing of this order. No further
extensions will be granted.

                                     FOR THE COURT

                                     /s/ Jan Horbaly
                                     Jan Horbaly
                                     Clerk

s24